Citation Nr: 1034885	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for sleep 
apnea.

2.  Entitlement to an initial evaluation greater than 20 percent 
for right ankle degenerative joint disease.

3.  Entitlement to an initial evaluation greater than 10 percent, 
prior to October 26, 2004, for left ankle degenerative arthritis, 
status post avulsion talus fracture.

4.  Entitlement to an increased evaluation for left ankle 
degenerative arthritis, status post avulsion talus fracture, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for left knee 
degenerative arthritis, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to September 
1984, and from April 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas (RO).  The Veteran 
testified at a July 2010 hearing before the undersigned Veterans 
Law Judge sitting at the RO.  A transcript of that hearing is 
associated with the claims file.

The Veteran has asserted, and submitted multiple records most 
recently in April 2010 in support of his contention, that his 
service-connected disorders have resulted in his termination from 
his former employment at the United States Postal Service.  The 
Board finds that this statements and submission of records 
constitutes an informal claim for entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Therefore, that issue is addressed in the REMAND portion 
of this decision.

The issues of entitlement to increased evaluations for the 
Veteran's service-connected right ankle degenerative joint 
disease, left ankle degenerative arthritis, and left knee 
degenerative arthritis, are also addressed in the Remand portion 
of the decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A June 2008 rating decision denied service connection for 
sleep apnea, and the Veteran did not appeal that decision.

2.  The additional evidence received since the time of the final 
June 2008 rating decision relates to an unsubstantiated fact 
necessary to grant the benefits, and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for sleep apnea.

3.  The Veteran's service treatment records do not reflect a 
diagnosis of sleep apnea, or related complaints such as snoring, 
to include at the February 1988 service separation examination.

4.  Sleep apnea is currently diagnosed.

5.  The probative and persuasive evidence of record relates the 
Veteran's sleep apnea to his military service.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for sleep apnea is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Sleep apnea was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify claimants of information and evidence necessary to 
substantiate the claim and redefined its duty to assist them in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  Given the favorable disposition of the action here, 
which is not prejudicial to the Veteran, the Board need not 
assess VA's compliance with the VCAA in the context of the issue 
of whether new and material evidence has been submitted to reopen 
the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Additionally, in 
this decision the Board grants entitlement to service connection 
for sleep apnea, which constitutes a complete grant of the 
Veteran's claim.  Therefore, no discussion of VA's duty to notify 
or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 U.S.C.A. § 
5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim 
for service connection which has been previously and finally 
disallowed requires that new and material evidence be presented 
or secured since the last final disallowance of the claim.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The 
regulation regarding new and material evidence was recently 
amended.  Compare 38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 
3.156(a) (2009).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The Veteran's request to reopen his claim 
of entitlement to service connection for sleep apnea was filed in 
October 2008.  Therefore, the current, amended regulation 
applies.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

The RO denied service connection for sleep apnea in June 2008, 
and notified the Veteran of the decision that same month.  
Although the Veteran initially filed a notice of disagreement in 
July 2008, he withdrew his appeal in October 2008.  As an appeal 
with respect to the June 2008 rating decision was not perfected 
within the required time period, that rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  The matter under 
consideration in this case at that time was whether the Veteran's 
sleep apnea was related to service.  In order for the Veteran's 
claim to be reopened, evidence must have been presented or 
secured since the June 2008 rating decision which is relevant to, 
and probative of, that matter.

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to the 
record since the last time the claim was denied on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the 
new evidence is presumed for the purpose of determining whether 
the new evidence is material.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence of record at the time of the June 2008 rating 
decision pertinent to his claim for service connection included 
the Veteran's service treatment records and VA outpatient 
treatment records dated from October 2004 to November 2007.  The 
additional evidence added to the record since the June 2008 
rating decision pertinent to his claim for service connection 
includes October 2008, and June 2010 private opinion letters, VA 
outpatient treatment records dated from December 2007 to October 
2008, and the September 2009 VA respiratory disorders examination 
report.

The RO denied the Veteran's claim for entitlement to service 
connection for sleep apnea in June 2008, and at that time, there 
was no evidence that the Veteran's sleep apnea was related to 
service.  However, as will be discussed in further detail below, 
the October 2008 and June 2010 private opinion letters, and the 
September 2009 VA examination report, all provide opinions with 
respect to the relationship between the Veteran's sleep apnea and 
his military service.  

This evidence is "new," as it had not been previously 
considered by VA, and "material," as it raises the reasonable 
possibility of substantiating the Veteran's claim.  The Board 
thus finds that new and material evidence has been submitted 
since the June 2008 rating decision to reopen the issue of 
entitlement to service connection for sleep apnea.  Accordingly, 
the issue is reopened.  




Merits of the Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson, 581 F.3d at 1315-16.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Veteran's service treatment records do not reflect a 
diagnosis of sleep apnea, or related complaints such as snoring, 
to include at the February 1988 service separation examination.  
However, subsequent to service, a November 2007 sleep study 
showed moderate to severe obstructive sleep apnea, noting that 
during the 459 minutes of recording, there were 16 central apnea, 
42 obstructive apnea, 3 mixed apnea, and 128 hypopnea episodes.  
Sleep apnea was also diagnosed at the September 2009 VA 
respiratory examination.  See Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability).

The record contains three opinions with respect to the 
relationship between the Veteran's diagnosed sleep apnea and his 
active military service.  Dr. Hamer, the Veteran's private 
physician, stated in October 2008 that based on reasonable 
medical probability, it was more likely than not that the 
Veteran's sleep apnea originated during service.  In noting the 
Veteran's unusual oral and pharyngeal anatomy, with a very small 
hypopharynx and a posterior origin of his tongue, Dr. Hamer 
concluded that the sleep apnea began when the Veteran reached 
full physical maturity at age 19 or 20, during service, when his 
oropharyngeal anatomy developed to its adult form.

The September 2009 VA examiner noted there was no documentation 
of sleep apnea during the Veteran's military service, had been 
separated from service in 1988, and was not diagnosed with sleep 
apnea until 2007.  She then stated that the Veteran's obstructive 
sleep apnea was not caused by, a result of, or aggravated by his 
military service.  Finally, in June 2010, Dr. Hamer concluded 
that it was more likely than not that the Veteran's sleep apnea 
started while he was in active duty in the military.  This 
opinion was based on the Veteran's report that he first noted 
sleep apnea during the military, the Veteran's wife's report that 
he snored and frequently stopped breathing during the night, and 
the Veteran's complaint that he was fatigued and sleepy during 
the day.  Moreover, the physician noted, the Veteran's sleep 
apnea was not the result of obesity, a common cause, but rather 
his posterior tongue and narrow posterior pharynx, which made him 
susceptible to obstructive sleep apnea.  

Dr. Hamer's October 2008 and June 2010 opinions conclude that the 
Veteran's sleep apnea first manifested in service, when his 
anatomy fully developed at age 19.  This was also based on 
physical examination of the Veteran, which discovered a narrow 
posterior pharynx, among other clinical findings.  Moreover, Dr. 
Hamer's opinion is supported by a complete rationale, which draws 
from his years of experience as a sleep disorders specialist.  
Although he did not review the claims file, this does not 
preclude his opinions being found probative, because the reported 
history of which they are based is consistent with the evidence 
of record.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(holding that VA cannot reject a medical opinion simply because 
it is based on a history supplied by a veteran and that the 
critical question is whether that history was accurate).  For 
these reasons, the Board finds Dr. Hamer's October 2008 and June 
2010 opinions to be probative to the issue of whether the 
Veteran's sleep apnea is related to service.

The September 2009 VA examiner's opinion relies primarily on the 
lack of documentation of the Veteran's sleep apnea in service, or 
in the postservice period prior to the 2007 sleep study.  But 
this does not conclusively disprove the Veteran's claims that he 
experienced the symptoms that were ultimately diagnosed as sleep 
apnea prior to 2007.  Indeed, the record does not reflect that, 
prior to the November 2007 sleep study, that the Veteran was 
tested for and found not to have sleep apnea, or denied having 
symptoms consistent with sleep apnea.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005) (holding that lay 
evidence cannot be discarded merely because it is unaccompanied 
by contemporaneous medical evidence).  Moreover, the Board finds 
that the statements of the Veteran and his wife, to include at 
the July 2010 Board hearing, are credible lay evidence of his 
symptomatology, which with respect to snoring and apnea episodes, 
are readily identifiable by laypersons.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).

Resolving al doubt in favor of the Veteran, the Board finds that 
service connection is warranted for sleep apnea.


ORDER

Service connection for sleep apnea is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.


REMAND

Following the RO's issuance of the December 2005 statement of the 
case (SOC), significant amounts of additional medical evidence 
pertinent to the Veteran's claim for increased evaluation for his 
service-connected right and left ankle disorders was received and 
associated with the claims file.  This evidence was not 
accompanied by a waiver of RO consideration.  In such a 
situation, the law requires that the RO initially consider the 
evidence, readjudicate the claim, and issue an appropriate 
supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c).  The Veteran did provide a waiver, at the July 
2010 Board hearing, for the evidence he submitted on that date 
with respect to all of his claims.  However, the waiver 
statements appears to have been limited to only those documents, 
and many other documents had been associated, with no evidence of 
consideration by the RO.  Id.

Additionally, the Veteran and his representative testified at his 
July 2010 Board hearing that the last VA examination of his 
bilateral ankle disorders had been conducted in March 2005, and 
stated that although he was seen for a fee-based examination in 
March 2010, that physician did not examine his ankles.  The March 
2010 fee-based examination report does not confirm this; physical 
examination of both ankles is fully documented, to include ranges 
of motion.  However, it appears that the examination did not 
elicit a history of subjective symptomatology from the Veteran 
with respect to, or offer opinions as to functional loss of, the 
right ankle.  Moreover, the Veteran has asserted that his 
bilateral ankle disabilities have worsened since the last 
examination.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
Accordingly, a new examination of both ankles is required so that 
the most current severity of those disorders is known.  

As noted in the Introduction, the Veteran essentially has 
contended that he is unemployable as a result of his service-
connected disabilities.  There is no competent medical evidence, 
however, suggesting that the Veteran is unemployable solely as a 
result of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(a) (2009).  Given the Veteran's contentions, and in light 
of Rice, the Board finds that, on remand, the RO should  re-
adjudicate his TDIU claim.

Finally, the Veteran claims that an increased evaluation for his 
service-connected left knee disorder is warranted.  In his August 
2009 VA Form 9, he requested that a Board hearing to be held at 
the RO in conjunction with his appeal on this issue.  Pursuant to 
38 C.F.R. § 20.700 (2009), a hearing on appeal will be granted to 
an appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  As the record 
reflects the Veteran did not yet receive a hearing with respect 
to this issue, it must be remanded to ensure that the hearing is 
scheduled.  However, the Veteran must be informed that this 
hearing will be strictly limited this issue alone being remanded, 
as he has already been afforded a Board hearing with respect to 
his other claims, to include the one decided in the above 
decision.
 
Accordingly, the issues of entitlement to increased evaluations 
for the Veteran's service-connected right ankle degenerative 
joint disease, left ankle degenerative arthritis, and left knee 
degenerative arthritis, and the claim of entitlement to TDIU, are 
remanded for the following actions:

1.  Schedule the Veteran for an 
appropriate VA orthopedic examination to 
determine the current nature and severity 
of his service-connected right ankle and 
left ankle disorders.  The claims file and 
a copy of this Remand must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The VA 
examiner is requested to identify all 
orthopedic pathology related to the 
Veteran's service-connected right and left 
ankle disabilities.  All necessary tests, 
to include X-rays and range of motion 
studies of the ankle in degrees should be 
conducted.  The examiner should indicate 
whether ankylosis (favorable or 
unfavorable) is present, whether a right 
or left ankle disability exists as 
manifested by abduction, adduction, 
inversion, or eversion deformity, or 
accompanied by recurrent subluxation or 
lateral instability (and if so, whether 
any such subluxation or lateral 
instability is slight, moderate, or 
severe).  The examiner should also 
identify whether the Veteran has 
additional functional loss from his right 
and left ankle disorders due to pain, 
weakened movement, excess fatigability, or 
incoordination resulting from the 
respective service-connected disability.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A complete rationale must be 
provided for any opinion expressed, to 
include reference to specific documents in 
the claims file as appropriate.  

2.  The Veteran should be scheduled for an 
examination to determine the effects of 
his service-connected disabilities on his 
ability to obtain and maintain employment.  
The examiner is asked to obtain a complete 
occupational history from the Veteran, if 
possible, and to provide an opinion as to 
whether, following a review of the claims 
file and physical examination of the 
Veteran, the Veteran's service-connected 
disabilities, alone or in combination, 
render him unable to secure or follow a 
substantially gainful occupation (more 
than marginal employment).  A complete 
rationale must be provided for any opinion 
expressed.

3.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  If the Veteran 
does not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, 
and indicate whether any notice that was 
sent was returned as undeliverable.

4.  After undertaking the development 
above, readjudicate the Veteran's claims.  
If any benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  

5.  Schedule the Veteran for a Board 
hearing to be held at the RO on the issue 
of entitlement to an increased evaluation 
for left knee degenerative arthritis, 
currently evaluated as 10 percent 
disabling.  Send written notice to the 
Veteran of the date and time of his 
hearing, and specifically indicate to him 
that the content of this hearing will be 
strictly limited the issue of entitlement 
to an increased evaluation for left knee 
degenerative arthritis, currently 
evaluated as 10 percent disabling, as he 
has already been afforded a Board hearing 
with respect to his other claims.  Once 
the hearing is complete, associate a copy 
of the hearing transcript with the claims 
folder.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


